I respectfully dissent.
The Supreme Court of Ohio has held that the Industrial Commission of Ohio is not required to explain its award for a VSSR.  However, I believe that when an explanation is provided, the explanation cannot reflect reliance upon impermissible considerations.  The majority of the panel agrees to a point, but does not find the order here to present one of those situations where relief in mandamus is appropriate.
I view the commission as having penalized Mr. Smith because he was an experienced carpenter and because he was not confrontational with his employer.  As an experienced carpenter, he knew the dangers of using an unguarded table saw.  As a good employee, he did not create a scene at his workplace or refuse to work on the equipment his employer provided.
I also view the commission as having rewarded the employer for having provided dangerous equipment to a good, experienced employee, even though the equipment cost the employee one of his fingers and part of a second.
Again, I believe that this court should correct the faulty thinking displayed by the commission in penalizing Mr. Smith for his willingness to work on the equipment his employer provided.  Since a majority of this panel does not choose to grant relief, I respectfully dissent.